Order entered August 16, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01668-CR
                                       No. 05-12-01669-CR

                              DONALD STEVENSON, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                       Trial Court Cause Nos. F12-54028-R, F12-54029-R

                                             ORDER
         The Court REINSTATES the appeals.

         On July 29, 2013, we ordered the trial court to make findings regarding the status of the

appeal. We ADOPT the findings that: (1) appointed counsel David Pire has been unable to

complete appellant’s brief due to health issues; and (2) John Tatum has been appointed as

appellant’s attorney in place of Mr. Pire.

         We DIRECT the Clerk to substitute John Tatum as appellant’s attorney of record in

place of David Pire.

         We ORDER appellant to file a brief within FORTY-FIVE DAYS of the date of this

order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to David

Pire, John Tatum, and the Dallas County District Attorney’s Office.


                                                   /s/     LANA MYERS
                                                           JUSTICE